


Exhibit 10.27
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is made by and between EVERBANK
FINANCIAL CORP ("Company"), a Florida corporation, and THOMAS A. HAJDA
("Employee"), a resident of the State of Florida, as of October 31, 2008 (the
“Effective Date”), as amended and restated as of December 23, 2008.


Recitals


A.    Company is engaged in the business of providing financial products and
services.


B.    Employee and Company desire to enter into an employment agreement that
provides Employee with certain rights and benefits during the term of his
employment with Company and in the event of termination of his employment with
the Company.


C.    The Company wishes to protect its competitive business interests by
providing certain express restrictions on Employee's activities after
termination.


NOW, THEREFORE, Company and Employee do hereby covenant and agree as follows:


AGREEMENT


1.    Employment. The Company hereby employs Employee and Employee hereby
accepts employment upon the terms and conditions set forth in this Agreement.


2.    Duties and Responsibilities. The Employee is engaged by the Company in an
executive capacity as Senior Vice President, General Counsel and Secretary.
Employee is subject to the direction and control of the Board of Directors (the
"Board") and shall perform duties as the Board of the Company may from time to
time reasonably request. Employee shall report to the Chief Executive Officer of
the Company (the "EverBank CEO"). Employee agrees that he will serve the Company
faithfully and to the best of his ability and devote his full working time to
the business affairs of the Company and the promotion of its business in
accordance with the Company's reasonable directions and specifications. Employee
shall continue to devote his time, attention and energies to the Company's
business consistent with his conduct prior to the effective date of this
Agreement.


3.    Term. The term of employment hereunder shall begin on the Effective Date
and end on the second anniversary of the Effective Date (the “Initial Employment
Term”), provided that the Initial Employment Term shall be automatically
extended for additional terms of successive one (1) year periods (each, an
“Additional Employment Term”) unless the Company or Employee gives written
notice to the other at least ninety (90) days prior to the expiration of the
Employment Term or then-current Additional Employment Term that the Employee’s
employment shall not be so extended. The Initial Employment Term and each
Additional Employment term shall be referred to herein as the “Employment Term.”


4.    Compensation and Benefits. During the term of this Agreement, in
consideration of services rendered hereunder, Employee shall receive:



-1-

--------------------------------------------------------------------------------




(a)    Salary. An annual base salary ("Base Salary") equal to the amount in
effect as of the date hereof and payable at such intervals during the month as
the Company regularly pays its other employees, for the period during which the
Employee is employed, through and including the date of termination of
employment in accordance with the termination provisions of this Agreement.
Company shall review Employee's Base Salary at least annually, with the approval
of the Board, and may adjust the Base Salary in accordance with historical norms
and prevailing economic conditions and considering Employee's job performance.


(b)    Bonus. An incentive bonus in accordance with any incentive bonus plans
for executive employees of Company in effect at that time (the "Incentive Bonus
Plans") which currently provides Employee with an opportunity to receive a
targeted amount of forty percent (40%) of his Base Salary; provided, however,
that the Incentive Bonus Plan may be redesigned or altered by the Board to
reflect new corporate objectives, new measurement devices, current economic
conditions and any new responsibilities then assigned to Employee. Employee
shall be eligible to participate in any redesigned Incentive Bonus Plan to the
same extent as other executive employees with comparable responsibilities.


(c)    Fringe Benefits. Employee shall be eligible to participate in employee
benefits provided by Company on the same basis as its other executive employees.


(d)    Regulations. The provisions of 12 CFR Section 563.39 shall be deemed by
Company and Employee to be incorporated into and made a part of this Employment
Agreement. Any payments made to Employee pursuant to this Employment Agreement,
or otherwise, are subject to and conditioned upon their compliance with 12 USC
Section 1828(k) and FDIC regulation 12 CFR Part 359, Golden Parachute and
Indemnification Payments.


5.    Termination by Company for Cause. Company shall have the right at any time
to terminate the employment of the Employee for Cause. If Employee is terminated
for Cause, Employee's Base Salary and other benefits provided in Section 4
hereof shall terminate as of the effective date of termination and Employee
shall forfeit all rights to any other payments provided under this Agreement).
For purposes of this Agreement, "Cause" means:


(a)    Willful Failure to Perform Duties. The willful and substantial failure or
refusal of Employee (unless Employee shall be ill or disabled) to perform duties
assigned to Employee consistent with his executive position, which failure or
refusal is not remedied by Employee within thirty (30) days after written notice
of such failure or refusal from the Board or the EverBank CEO;


(b)    Material Breach of Fiduciary Duties. A material breach of Employee's
fiduciary duties to the Company (such as obtaining secret profits from the
Company), where such breach constituted an act or omission performed or made
willfully, in bad faith and without a reasonable belief that such act or
omission was within the scope of the Employee's employment hereunder;


(c)    Gross Negligence or Willful Misconduct. Gross negligence or willful
misconduct by Employee in the execution of Employee's professional duties which
is materially injurious to the Company; or


(d)    Illegal Conduct. Employee's engaging in illegal conduct (other than
traffic violations or other minor offenses) which results in a conviction of a
felony (or a no contest or nolo

-2-

--------------------------------------------------------------------------------




contendere plea thereto) which is not subject to further appeal and which is
materially injurious to the business or public image of the Company.


6.    Termination by Employee.


        (a)     Good Reason. Employee may terminate this Agreement for Good
Reason at any time upon thirty (30) days' prior written notice to Company. "Good
Reason" shall exist upon the occurrence of any of the following events:


(i)    Duties Inconsistent with Those Contemplated Herein. The Company assigns
to Employee duties inconsistent with Employee's duties as contemplated under
this Agreement; excluding for this purpose an isolated action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by Employee;


(ii)    Adverse Change in Duties. An adverse change in Employee's position as a
result of significant diminution in Employee's duties or responsibilities, other
than an isolated change not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Employee;


(iii)    Reduction in Compensation. The Company reduces the Base Salary of
Employee and/or target bonus opportunity under the Incentive Bonus Plan, other
than an isolated reduction not occurring in bad faith and which is not remedied
by the Company promptly after notice given by Employee or any redesign or
alteration of the Incentive Bonus Plan made by the Board to reflect new
corporate objectives, new measurement devices or current economic conditions;


(iv)    Relocation of Principal Office. The Company shall require Employee to
relocate Employee's principal office beyond a radius of fifty (50) miles from
Employee's principal office as of Effective Date; or


(v)    Company's Breach of Material Obligations. The Company fails to satisfy or
perform any of its material obligations set forth in this Agreement.


(b)    Rights and Obligations Upon Termination for Good Reason. In the event of
such termination for Good Reason: (1) the Company and Employee shall be released
from any and all further obligations under this Agreement, except those stated
in Sections 9 (Duties Upon Termination) and 10 (Restrictive Covenants) hereof;
and (2) Employee shall be entitled to the following severance benefits and
rights.


(i)    Payment. Company shall pay Employee an amount equal to his annual Base
Salary in effect immediately preceding his termination, plus the Employee's
target bonus in effect immediately preceeding his termination (collectively, the
“Cash Severance Payments”). The Cash Severance Payments shall be payable in
equal installments over a twelve (12) month period (the “Severance Payment
Period”), per the normal payroll practices of the Company, less applicable
payroll deductions. Each such payment shall be treated as a separate payment for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). The Cash Severance Payments will be made only if Employee signs a valid
general release of claims against the Company and any of its agents or
principals on a form provided by the Company and if Employee complies with the
terms of Sections 9 (Duties Upon Termination) and 10 (Restrictive Covenants),
provided, however, that the general release of claims shall not include a
release of relating to Employee’s rights hereunder or any

-3-

--------------------------------------------------------------------------------




claims related to the vesting, exercisability, acceleration, sale or valuation
of Employee's Company stocks, stock options or restricted stock.


(ii)    Benefits. The Company shall pay Employee the cost the Company would have
incurred had Employee continued group medical, dental, and hospitalization
coverage for himself and his eligible dependents under the group health plan(s)
sponsored by Company covering the Employee and his eligible dependents at the
time of the Employee’s termination of employment (the “Health Coverage”) for
twelve (12) months; provided, however, that (A) such Health Coverage shall be
provided at the same level of benefits as is generally available to similarly
situated employees and is subject to any modifications made to the same health
coverage provided to similarly situated employees, including but not limited to
termination of the group health plans sponsored by Company; (B) the Company
shall pay the excess of the COBRA cost of such coverage over the amount that
Employee would have had to pay for such coverage if he had remained employed
during the applicable twelve (12) month period and paid the active employee rate
for such coverage (the “Monthly COBRA Cost”); and (C) the time during which the
Employee receives the Health Coverage shall run concurrently with any period for
which the Employee is eligible to elect health coverage under COBRA. If Employee
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including self-employment and coverage
available to Employee’s spouse), the Company’s obligation to pay any portion of
the cost of health coverage as described herein shall cease, except as otherwise
provided by law. In order to receive these benefits, Employee must sign a valid
general release of claims against the Company and any of its agents or
principals (as described in subsection 6(b)(i) above) and comply with the terms
of Sections 9 (Duties Upon Termination) and 10 (Restrictive Covenants).
(c)    Employee’s Failure to Renew Employment Term. A notice by Employee of a
non-renewal of the Employment Term pursuant to Section 3 hereof shall be deemed
to be a voluntary termination of employment by Employee without Good Reason as
of the end of the Employment Term, unless Employee has otherwise terminated this
Agreement for Good Reason pursuant to Section 6 hereof.


7.    Termination by Company Without Cause. Company may terminate this Agreement
without Cause (as defined in Section 5), upon thirty (30) days' prior written
notice to Employee. In the case of such termination by the Company, the Company
and Employee shall be released from any and all further obligations under this
Agreement, except those stated in Sections 9 (Duties Upon Termination) and 10
(Restrictive Covenants) herein, and Employee shall be entitled to the following
severance benefits and rights.


(a)    Payment. Company shall pay Employee an amount equal to the Cash Severance
Payments payable in equal installments over the Severance Payment Period, per
the normal payroll practices of the Company, less applicable payroll deductions
Each such payment shall be treated as a separate payment for purposes of Section
409A of the Code. The Cash Severance Payments will be made only if Employee
signs a valid general release of claims against the Company and any of its
agents or principals on a form provided by the Company and if Employee complies
with the terms of Sections 9 (Duties Upon Termination) and 10 (Restrictive
Covenants) herein; provided however that the general release of claims shall not
include a release of relating to Employee’s rights hereunder or any claims
related to the vesting, exercisability, acceleration, sale or valuation of
Employee's Company stocks, stock options or restricted stock.



-4-

--------------------------------------------------------------------------------




(b)    Benefits. The Company shall pay Employee the cost the Company would have
incurred had Employee continued Health Coverage at the time of the Employee’s
termination of employment for twelve (12) months; provided, however, that (A)
such Health Coverage shall be provided at the same level of benefits as is
generally available to similarly situated employees and is subject to any
modifications made to the same health coverage provided to similarly situated
employees, including but not limited to termination of the group health plans
sponsored by Company; (B) the Company shall pay the Monthly COBRA Cost; and (C)
the time during which the Employee receives the Health Coverage shall run
concurrently with any period for which the Employee is eligible to elect health
coverage under COBRA. If Employee becomes eligible to receive group health
benefits under a program of a subsequent employer or otherwise (including
self-employment and coverage available to Employee’s spouse), the Company’s
obligation to pay any portion of the cost of health coverage as described herein
shall cease, except as otherwise provided by law. In order to receive these
benefits, Employee must sign a valid general release of claims against the
Company and any of its agents or principals (as described in subsection 7(a)
above) and comply with the terms of Sections 9 (Duties Upon Termination) and 10
(Restrictive Covenants).


(c)    Company’s Failure to Renew Employment Term. A notice by Company of a
non-renewal of the Employment Term pursuant to Section 3 hereof shall be deemed
an involuntary termination of Employee by the Company without Cause as of the
end of the Employment Term, but Employee may terminate at any time after the
receipt of such notice and shall be treated as if he was terminated without
Cause as of such date.


8.    Termination Upon Death or Disability. This Agreement shall terminate
automatically upon Employee's death or disability. For purposes of the
Agreement, Employee shall be deemed disabled if he is physically or mentally
unable to discharge his duties hereunder for a period of ninety (90) consecutive
days or one hundred twenty (l20) non-consecutive days in any one hundred eighty
(180) day period. In the event of Employee's death or disability, Employee's
Base Salary shall terminate as of the effective date of termination because of
death or disability, and the Company shall pay to Employee or his designated
beneficiary or estate the prorated portion (based on the effective date of his
termination) of the payment Employee would have received under the Incentive
Bonus Plan for the year of Employee's termination. Such payment shall be made at
the time the payment would have been made absent death or disability.


9.    Duties Upon Termination. In the event the employment of Employee is
terminated for any reason whatsoever, Employee shall deliver immediately to
Company all manuals, mailing lists, customer lists, advertising materials,
ledgers, supplies, equipment, checks, petty cash, Company credit cards, and all
other materials and records containing confidential information of any kind of
the Company or its affiliates that may be in Employee's possession or under his
control which belong to the Company or its affiliates or have been obtained from
the Company or its affiliates by the Employee, including any and all copies of
such items previously described in this section.


10.    Restrictive Covenants.


(a)    Acknowledgements. Subject to the limitations of reasonableness imposed by
law, Employee shall be subject to the restrictions set forth in this Section 10.


(b)    Definitions. The following capitalized terms used in this Agreement shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

-5-

--------------------------------------------------------------------------------






“Competitive Services” means the provision of services on behalf of any person
or entity principally engaged in the banking, residential mortgage banking or
investment banking business in the capacity of a director, consultant or an
executive or officer at a senior level within such entity.
“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that may not
rise to the level of a Trade Secret under applicable law. “Confidential
Information” shall include, but is not limited to, financial plans and data
concerning the Company; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; customer
lists; customer files, data and financial information, details of customer
contracts; current and anticipated customer requirements; identifying and other
information pertaining to business referral sources; business acquisition plans;
and new personnel acquisition plans. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company. This definition shall not limit any
definition of “confidential information” or any equivalent term under applicable
law.
“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.
“Principal or Representative” means a principal, owner, partner, stockholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.
“Protected Customers” means any Person to whom the Company sold its products or
services or solicited to sell its products or services during the course of
Employee’s employment and (a) with whom Employee had business dealings on behalf
of the Company; (b) for whom Employee supervised or coordinated the dealings
with the Company; or (c) about whom Employee obtained Trade Secrets or
Confidential Information (as defined herein) as a result of his employment.


“Protected Employees” means employees of the Company who were employed by the
Company at any time during the course of Employee’s employment and (a) with whom
Employee had a supervisory relationship; (b) with whom Employee worked or
communicated on a regular basis; or (c) about whom Employee obtained Trade
Secrets or Confidential Information as a result of his association with the
Company.
“Restricted Period” means the duration of Employee’s employment with the Company
and a period of one (1) year from the termination of such employment for any
reason whatsoever.
“Restricted Territory” means the United State of America and any foreign country
or territory located within 100 miles of Jacksonville, Florida.


“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, source codes and object codes for
Company software, compilations, formulas, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans,
distribution lists or lists of actual or potential customers, advertisers or

-6-

--------------------------------------------------------------------------------




suppliers, which is not commonly known by or available to the public and which
information: (A) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (B)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. Without limiting the foregoing, Trade Secret means any
item of confidential information that constitutes a “trade secret(s)” under
applicable common law or statutory law.
(c)    Restrictions on Disclosure and Use of Confidential Information and Trade
Secrets. Employee understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company, and may not be
converted to Employee’s own use. Accordingly, Employee hereby agrees that he or
she shall not, directly or indirectly, at any time during the Restricted Period,
reveal, divulge, or disclose to any Person not expressly authorized by the
Company any Confidential Information, and Employee shall not, directly or
indirectly, at any time during the Restricted Period, use or make use of any
Confidential Information in connection with any business activity other than
that of the Company. Throughout the course of his employment and at all times
after the date that his employment terminates for any reason, Employee shall not
directly or indirectly transmit or disclose any Trade Secret to any Person, and
shall not make use of any such Trade Secret, directly or indirectly, for himself
or for others, without the prior written consent of the Company. The Parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter either the Company’s rights or Employee’s obligations under any state or
federal statutory or common law regarding trade secrets and unfair trade
practices.


Anything herein to the contrary notwithstanding, Employee shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Employee shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Employee.


(d)    Nonrecruitment of Protected Employees. Employee understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Employee’s own use. Accordingly, Employee hereby agrees that during the
Restricted Period, Employee shall not, without the prior written consent of the
Company, directly or indirectly, on Employee’s own behalf or as a Principal or
Representative of any Person, solicit or induce or attempt to solicit or induce
any Protected Employee to terminate his relationship with the Company or to
enter into a relationship with any other Person.


(e)    Nonsolicitation of Protected Customers. Employee understands and agrees
that the relationship between the Company and each of its Protected Customers
constitutes a valuable asset of the Company and may not be converted to
Employee’s own use. Accordingly, Employee hereby agrees that during the
Restricted Period, Employee shall not, without the prior written consent of the
Company, directly or indirectly, on Employee’s own behalf or as a Principal or
Representative of any Person, solicit, divert, take away or attempt to solicit,
divert or take away a Protected Customer for the purpose of providing services
similar to those provided by the Company.


(f)    Noncompetition. Employee hereby agrees that during the Restricted Period,
Employee will not, without prior written consent of the Company, directly or
indirectly, engage in, sell or otherwise provide Competitive Services within the
Restricted Territory on his own behalf or as a Principal or Representative of
any other Person; provided, however, that the parties acknowledge and agree the
provisions of this Section 10(f) shall not be deemed to prohibit the ownership
by

-7-

--------------------------------------------------------------------------------




Employee of not more than five percent (5%) of any class of securities of any
corporation having a class of securities registered pursuant to the Securities
Exchange Act of 1934, as amended.


(g)    Covenant to Return Property and Information. Employee agrees to return
all of the Company’s property within seven (7) days following the cessation of
his employment for any reason, or at any other time when a demand for such
property is made by the Company. Such property includes, but is not limited to,
the original and any copy (regardless of the manner in which it is recorded) of
all information provided by the Company to Employee, or which Employee has
developed or collected in the scope of Employee’s employment with the Company,
as well as all Company-issued equipment, supplies, accessories, vehicles, keys,
instruments, tools, devices, computers, cell phones, pagers, materials,
documents, plans, records, notebooks, drawings, or papers; provided, however,
that Employee shall be entitled to retain a copy of this Agreement and any
documents relating to his income received from the Company or expenses incurred
on behalf of the Company or other information which pertains to his personal
income tax returns.


(h)    Remedies for Violation of Restrictive Covenants. The parties hereto
specifically acknowledge and agree that the covenants contained in this Section
10 (the “Restrictive Covenants”) are made and given by Employee in connection
with his continued employment with the Company and the goodwill associated
therewith and that the remedy at law for any breach of the foregoing would be
inadequate. In the event Employee breaches, or threatens to commit a breach of,
any of the Restrictive Covenants, the Company shall have the right and remedy,
without the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Employee from violating or threatening to violate
the Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court or tribunal of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. Such right and remedy shall be independent of
any others and severally enforceable, and shall be in addition to, and not in
lieu of, any other rights and remedies available to the Company at law or in
equity. Employee agrees that the pendency of any claim whatsoever against the
Company shall not constitute a defense to the enforcement of any Restrictive
Covenant by the Company.


(i)    Severability. Employee acknowledges and agrees that each of the
Restrictive Covenants is reasonable and valid in time, scope of protected
activity, geographic area, and in all other respects. Each of the Restrictive
Covenants shall be considered and construed as separate and independent
covenants. Should any part or provision of any of the Restrictive Covenants be
held invalid, void or unenforceable, such invalidity, voidness, or
unenforceability shall not render invalid, void, or unenforceable any other part
or provision of this Agreement or of this Section 10.


(j)    Reformation. If any portion of the Restrictive Covenants is found to be
invalid or unenforceable because the duration, the territory, or any other
provision thereof is considered to be invalid or unreasonable in scope, the
invalid or unreasonable term shall be redefined, or a new enforceable term
provided, such that the intent of the Company and Employee in agreeing to the
Restrictive Covenants will not be impaired and the provision in question shall
be enforceable to the fullest extent of applicable law.


11.    Limitation of Benefits.


(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any benefit, payment or distribution by the Company
to or for the benefit of

-8-

--------------------------------------------------------------------------------




Employee (whether payable or distributable pursuant to the terms of this
Agreement or otherwise) (such benefits, payments or distributions are
hereinafter referred to as "Payments") would, if paid, be subject to the excise
tax (the "Excise Tax") imposed by Section 4999 of the Code, then the aggregate
present value of the Payments shall be reduced (but not below zero) to an amount
expressed in present value that maximizes the aggregate present value of the
Payments without causing the Payments or any part thereof to be subject to the
Excise Tax and therefore nondeductible by the Company because of Section 280G of
the Code (the "Reduced Amount"). For purposes of this Section 11, present value
shall be determined in accordance with Section 280G(d)(4) of the Code. The
reduction of the Payments due hereunder, if applicable, shall be made in such a
manner as to maximize the economic present value of all Payments actually made
to Employee, determined by the Determination Firm (as defined in Section 11(b)
below) as of the date of the applicable change in control using the discount
rate required by Section 280G(d)(4) of the Code.


(b)    All determinations required to be made under this Section 11, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Employee (the "Determination Firm") which shall provide
detailed supporting calculations both to the Company and Employee within 15
business days of the receipt of notice from Employee that a Payment is due to be
made, or such earlier time as is requested by the Company. All fees and expenses
of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments hereunder will have been unnecessarily
limited by this Section 11 ("Underpayment"), consistent with the calculations
required to be made hereunder. The Determination Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Employee together with
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code, but no later than December 31 of the year after the year in which the
Underpayment is determined to exist.


(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 11 shall be
of no further force or effect.


12.    Entire Agreement. This Agreement sets forth the entire understanding
between the parties with respect to the terms of Employee's employment and
supersedes any prior agreements, whether written or oral, concerning the subject
matter, except that the terms of the Amended and Restated Stock Redemption and
Shareholders Agreement of EverBank Financial Corp, the EverBank Profit Sharing
and Savings Plan (or any successor plan or plans) and any Option or Restricted
Unit Agreements relating thereto to which Employee is a party, and any other
benefit plans shall govern the subject matters thereof to the extent not
specifically provided otherwise herein. In the event of any inconsistency
between any such other agreement and this Agreement, the provisions of this
Agreement shall control. This Agreement cannot be amended except by a writing
signed by both parties.


13.    No Waiver. No waiver of any term or provision of this Agreement shall be
deemed to be a waiver of any subsequent breach of such term or provision of this
Agreement.



-9-

--------------------------------------------------------------------------------




14.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Florida.


15.    Notices. Any notice which may be given, hereunder, shall be sufficient if
in writing and delivered to Employee at 136 Kingfisher Drive, Ponte Vedra Beach,
Florida 32082, and to the Company at 501 Riverside Avenue, Jacksonville, Florida
32202, Attention: Robert M. Clements, Chairman and Chief Executive Officer, or
at such place as either party by written notice designates. Notices shall be
effective upon receipt, unless delivery is refused, in which case notice shall
be effective on the date of such refusal.


16.    Heirs And Assigns. This Agreement may be assigned by Company only, and
shall be binding upon the parties hereto, their successors and heirs, wherever
the context admits or requires.


17.    Severability Clause. The parties agree that each provision of this
Agreement is severable and the invalidity or unenforceability of any one or more
of the provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, and this Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.


18.    Inducement or Coercion for Employment. Employee has executed this
Agreement without coercion by Company and pursuant to the advice of Employee's
own independent counsel, and no representations or inducements of any kind have
been made or provided by Company to obtain Employee's execution of this
Agreement other than those specifically contained in this written document.


19.    Disputes. Except as provided in Section10(h), any dispute relating to or
arising under or in connection with this Agreement shall be submitted to
mandatory arbitration in Duval County, Florida, in accordance with the
Commercial Rules of the American Arbitration Association then in effect, and
judgment upon the award rendered pursuant to such arbitration may be entered in
any court of competent jurisdiction. In addition to any damages awarded to
Employee by the arbitrators, Employee shall be entitled to an award of all fees
and expenses of arbitration, including costs and reasonable attorney's fees. If
Employee is entitled to be paid or reimbursed for any fees and expenses under
this Section 19, the amount reimbursable in any one calendar year shall not
affect the amount reimbursable in any other calendar year, and the reimbursement
of an eligible expense must be made no later than December 31 of the year after
the year in which the expense was incurred. Employee’s rights to payment or
reimbursement of expenses pursuant to this Section 19 shall expire at the end of
ten (10) yearsafter the date of termination and such rights shall not be subject
to liquidation or exchange for another benefit.


20.    Code Section 409A.


(a)    This Agreement shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements Section 409A of
the Code and applicable advice and regulations issued thereunder.


(b)    Notwithstanding anything in this Agreement to the contrary, the severance
payments under Sections 6, 7 and 8, and any other amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code and that would otherwise

-10-

--------------------------------------------------------------------------------




be payable or distributable hereunder by reason of Employee’s termination of
employment, will not be payable or distributable to Employee unless (i) the
circumstances giving rise to such termination of employment meet any description
or definition of “separation from service” in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition), or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A of
the Code by reason of the short-term deferral exemption or otherwise. This
provision does not prohibit the vesting of any amount upon Employee’s
termination of employment or the determination of the amounts owed to Employee
due to such termination. If this provision prevents the payment or distribution
of any amount or benefit, such payment or distribution shall be made on the
date, if any, on which an event occurs that constitutes a Section 409A-compliant
“separation from service.


(c)    Whenever in this Agreement the provision of payment or benefit is
conditioned on Employee’s execution and non-revocation of a waiver and release
of claims, such waiver and release must be executed, and all revocation periods
must have expired, within sixty (60) days after the date of termination of
Employee’s employment, but the Company may elect to commence payment at any time
during such sixty (60)-day period.








(signatures on following page)




    

-11-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties, hereto, have executed this Agreement as of the
day and year first above written.


EVERBANK FINANCIAL CORP






By:    /s/ Robert M. Clements                Date:    12-23-2008                
Robert M. Clements
Chairman and Chief Executive Officer






By:    /s/ Thomas A. Hajda                Date:    12-23-2008                
Thomas A. Hajda



-12-